DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to using sensor hubs for tracking an object. Each independent claim identifies the uniquely distinct features:
a first sensor hub including
a first audio sensor configured to capture a first sound corresponding to one or
more words spoken by an unidentified person,
a memory configured to store a list of trigger words configured to trigger tracking
of the unidentified person,
a first electronic processor coupled to the first audio sensor and to the memory,
the first electronic processor configured to
determine that the one or more words is included in the list of trigger
words, and
in response to determining that the one or more words is included in the
list of trigger words, generate a first voice signature of a voice of the unidentified
person and generate a tracking profile of the unidentified person, wherein the
tracking profile includes the first voice signature, and
a first network interface coupled to the first electronic processor, wherein in
response to determining that the one or more words is included in the list of trigger

interface, the tracking profile to a second sensor hub; and
the second sensor hub including
a second network interface configured to receive the tracking profile,
a second electronic processor coupled to the second network interface and
configured to receive the tracking profile via the second network interface,
a second audio sensor coupled to the second electronic processor and configured
to capture a second sound, wherein the second electronic processor is configured to
generate a second voice signature of the second sound and determine that the second
voice signature matches the first voice signature of the tracking profile based on the
second voice signature meeting a predetermined voice similarity threshold compared to
the first voice signature,
a camera coupled to the second electronic processor and configured to capture an
image, wherein in response to determining that the second voice signature matches the
first voice signature, the second electronic processor is configured to
determine a visual characteristic of the unidentified person based on the
image,
update the tracking profile of the unidentified person to include
information corresponding to the visual characteristic, and
transmit, via the second network interface, an updated tracking profile of
the unidentified person to at least one of the group consisting of the first sensor
hub and one or more additional sensor hubs.
The present invention is directed to using sensor hubs for tracking an object. Each independent claim identifies the uniquely distinct features:
a first sensor hub including
a first sensor configured to capture first data,
a memory configured to store a list of trigger events configured to trigger tracking
of an unidentified person,
a first electronic processor coupled to the first sensor and to the memory, the first
electronic processor configured to
determine that the first data is indicative of a trigger event included in the
list of trigger events and that the unidentified person is involved in the trigger
event, and
in response to determining that the first data is indicative of the trigger
event included in the list of trigger events and that the unidentified person is
involved in the trigger event, generate a tracking profile of the unidentified
person, wherein the tracking profile includes information about at least one of the
group consisting of the trigger event and the unidentified person, wherein the
information is determined based on at least one of the group consisting of the first
data from the first sensor and second data from a second sensor of the first sensor
hub, and
a first network interface coupled to the first electronic processor, wherein in
response to determining that the first data is indicative of the trigger event included in the
list of trigger events, the first electronic processor is configured to transmit, via the first
network interface, the tracking profile to a second sensor hub; and

a second network interface configured to receive the tracking profile,
a second electronic processor coupled to the second network interface and
configured to receive the tracking profile via the second network interface,
a third sensor coupled to the second electronic processor and configured to
capture third data, wherein the second electronic processor is configured to
determine that the third data matches at least a portion of the information
included in the tracking profile,
in response to determining that the third data matches at least a portion of
the information included in the tracking profile, update the tracking profile to
include second information about at least one of the group consisting of the third
data and fourth data from a fourth sensor of the second sensor hub, and
transmit, via the second network interface, an updated tracking profile of
the unidentified person to at least one of the group consisting of the first sensor
hub and one or more additional sensor hubs.

The closest prior art, US 2020/0213146 A1 (“Kodam et al.”); US 2013/0090942 A1 (“Robinson et al.”); US 2019/0348048 A1 (“Werner et al.”); US 2021/0042724 A1 (“Rathod”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664